SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (A free translation of the original version in Portuguese) TAM S.A. and TAM S.A. and Subsidiaries Interim Financial Statements as at March 31, 2012 and Report on Review of Quarterly Information Contents Report on Review of Quarterly Information 3 Report of Fiscal Counsil 5 Declaration from the Board of Executive Officers on the Interim Financial Statements 6 Declaration from the Board of Executive Officers on the Report on Review of Independent Auditors 6 Balance sheet 7 Income statements 10 Statements fo comprehensive income 11 Statements of changes in equity 12 Statements of cash flows – indirect method 14 Statements of value added 16 Notes to the interin financial statements 1. General information and Business Developmentes 18 1.1. Multiplus S.A. (2010) 18 1.2. Pantanal Linhas Aéreas S.A. 19 1.3. TAM Milor 19 1.4 . Association with LAN Airlines S.A. (2011) 20 2. Basis of preparation ands ignificant accounting policies 21 2.1.
